Head, Justice.
1. If the testimony submitted before the trial judge authorized his order, it should not be disturbed, regardless of any oral opinion that he may have expressed at the conclusion of the hearing'. Jennison v. Jennison, 136 Ga. 202, 207 (71 S. E. 244).
2. The evidence in this case does not show conclusively that the defendant was unable to comply with the judgment awarding alimony, and the order adjudging him in contempt will not be reversed by this court. Greenway v. Greenway, 147 Ga. 503 (94 S. E. 885); Banks v. Banks, 188 Ga. 181 (3 S. E. 2d, 717); Snider v. Snider, 190 Ga. 381 (9 S. E. 2d, 654); Arnold v. Arnold, 195 Ga. 304 (4) (24 S. E. 2d, 12).

Judgment affirmed.


All the Justices concur, except Duckworth, C.J., who dissents.

J. D. Godfrey and Casey Thigpen, for plaintiff in error.
Irwin L. Evans, contra.